      Case 1:20-cv-03197-CAP-CCB Document 1 Filed 07/31/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

Patricia Gregory,                            Case No.:

               Plaintiff,

      vs.                                    COMPLAINT

Equifax Information Services, LLC,
a Georgia limited liability company, and     JURY TRIAL DEMAND
Exeter Finance, LLC,
a foreign limited liability company,

               Defendants.



      NOW           COMES THE       PLAINTIFF, PATRICIA           GREGORY, BY

AND THROUGH COUNSEL, Matthew Landreau, Esq., and for her Complaint

against the Defendants, pleads as follows:

                                JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

   Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).


                                     VENUE

   3. The transactions and occurrences which give rise to this action occurred in

   the City of Atlanta, Cobb County, Georgia.
   Case 1:20-cv-03197-CAP-CCB Document 1 Filed 07/31/20 Page 2 of 9




4. Venue is proper in the Northern District of Georgia, Atlanta Division.



                                 PARTIES

5. Plaintiff    is      a    natural      person      residing     in the        City

of Atlanta, Cobb County, Georgia.

6. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC (“Equifax”) which is a Georgia

          limited liability company that conducts business in the State of Georgia;

          and

      b. Exeter Finance, LLC (“Exeter”) which is a foreign limited liability

          company that conducts business in the State of Georgia.



                        GENERAL ALLEGATIONS

7. Exeter is inaccurately reporting its tradeline (“Errant Tradeline”) with an

   erroneous scheduled monthly payment of $637.00 on Plaintiff’s Equifax

   credit disclosure.


8. The account reflected by the Errant Tradeline is closed with $0.00 balance.

   Plaintiff no longer has an obligation nor the right to make monthly payments

   to Exeter such as to bring the account current.
   Case 1:20-cv-03197-CAP-CCB Document 1 Filed 07/31/20 Page 3 of 9




9. The Errant Tradeline should be reported by Exeter with a monthly payment

   of $0.00. Per credit reporting industry standard and the Credit Reporting

   Resource Guide, which is the credit reporting manual created by the three

   major credit bureaus, no furnisher may report a monthly payment on a

   closed account.

10.On April 23, 2020, Plaintiff obtained her Equifax credit disclosure and

   noticed the Errant Tradeline inaccurately reporting with an erroneous

   monthly payment amount.

11.On or about May 21, 2020, Plaintiff submitted a letter to Equifax, disputing

   the Errant Tradeline.

12.In her dispute letter, Plaintiff explained that the account reflected by

   the Errant Tradeline was closed. Plaintiff no longer has an obligation to

   make monthly payments to Exeter. Accordingly, Plaintiff asked Equifax to

   report the Errant Tradeline with the monthly payment amount of $0.00.

13.Equifax forwarded Plaintiff’s consumer dispute to Exeter.

14.Exeter received Plaintiff’s consumer dispute from Equifax.

15.Exeter and Equifax did not consult the Credit Reporting Resource Guide as

   part of its investigation of Plaintiff’s dispute.

17.Plaintiff had not received Equifax’s investigation results. Therefore, on June

   22, 2020, Plaintiff obtained her Equifax credit disclosure, which showed that
   Case 1:20-cv-03197-CAP-CCB Document 1 Filed 07/31/20 Page 4 of 9




   Equifax and Exeter failed or refused to report the scheduled monthly

   payment as $0.00 on the Errant Tradeline.


18.As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681 et

   seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

   experienced undue stress and anxiety due to Defendants’ failure to correct

   the errors in her credit file or improve her financial situation by obtaining

   new or more favorable credit terms as a result of the Defendants’ violations

   of the FCRA.


                                  COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY EXETER

19.Plaintiff realleges the above paragraphs as if recited verbatim.

20.After being informed by Equifax of Plaintiff’s consumer dispute of the

   erroneous monthly payment, Exeter negligently failed to conduct a proper

   investigation of Plaintiff’s dispute as required by 15 U.S.C. § 1681s-2(b).

21.Exeter negligently failed to review all relevant information available to it and

   provided by Equifax in conducting its reinvestigation as required by 15 U.S.C.

   § 1681s-2(b). Specifically, it failed to direct Equifax to report the Errant

   Tradeline with an account status as closed.
      Case 1:20-cv-03197-CAP-CCB Document 1 Filed 07/31/20 Page 5 of 9




   22.The Errant Tradeline is inaccurate and creating a misleading impression on

      Plaintiff’s consumer credit file with Equifax to which it is reporting such

      tradeline.

   23.As a direct and proximate cause of Exeter’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation and embarrassment.

   24.Exeter is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier fact together with reasonable attorneys’

      fees pursuant to 15 U.S.C. § 1681o.

   25.Plaintiff has a private right of action to assert claims against Exeter arising

      under 15 U.S.C. § 1681s-2(b).

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Exeter for damages, costs, interest and attorneys’ fees.


                                     COUNT II

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EXETER

   26.Plaintiff realleges Paragraphs 6-16 as if recited verbatim.

   27.After being informed by Equifax that Plaintiff disputed the accuracy of the

      information it was providing, Exeter willfully failed to conduct a proper

      reinvestigation of Plaintiff’s dispute.
      Case 1:20-cv-03197-CAP-CCB Document 1 Filed 07/31/20 Page 6 of 9




   28.Exeter willfully failed to review all relevant information available to it and

      provided by Equifax as required by 15 U.S.C. § 1681s-2(b).

   29.As a direct and proximate cause of Exeter’s willful failure to perform its duties

      under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

      humiliation and embarrassment.

   30.Exeter is liable to Plaintiff for either statutory damages or actual damages she

      has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier fact, together with an award of punitive damages in

      the amount to be determined by the trier of fact, as well as for reasonable

      attorneys’ fees and she may recover therefore pursuant to 15 U.S.C. § 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against the Defendant Exeter for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest and attorneys’ fees.



                                    COUNT III

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EQUIFAX

   31.Plaintiff realleges Paragraphs 6-16 as if recited verbatim.
      Case 1:20-cv-03197-CAP-CCB Document 1 Filed 07/31/20 Page 7 of 9




   32.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   33.Such reports contained information about Plaintiff that was false, misleading,

      and inaccurate.

   34.Equifax negligently failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information it reported to one or

      more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   35. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

      negligently failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   36.As a direct and proximate cause of Equifax’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   37.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 USC 1681o.


      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.
   Case 1:20-cv-03197-CAP-CCB Document 1 Filed 07/31/20 Page 8 of 9




                                 COUNT VI

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                   BY EQUIFAX

38.Plaintiff realleges Paragraphs 6-16 as if recited verbatim.

39.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

40.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

41.Equifax willfully failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information that it reported to one

   or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

42. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Equifax

   willfully failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

43.As a direct and proximate cause of Equifax’s willful failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

44.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

   amount to be determined by the trier of fact together with her reasonable

   attorneys’ fees pursuant to 15 USC 1681n.
      Case 1:20-cv-03197-CAP-CCB Document 1 Filed 07/31/20 Page 9 of 9




      WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.



                                JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED: July 31, 2020


                                          By: /s/ Matthew Landreau
                                             Matthew Landreau
                                             Bar Number 301329
                                             22142 West Nine Mile Road
                                             Southfield, MI 48033
                                             Telephone: (248) 353-2882
                                             Facsimile: (248) 353-4840
                                             E-Mail: matt@crlam.com
                                             Attorneys for Plaintiff,
                                             Patricia Gregory
